UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto . Commission file number 333-166343 CIGLARETTE, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 14001c Saint Germain Dr., Suite 390, Centreville, VA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (571) 432-9444 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.0001 per share Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filero Non-accelerated filero (Do not check if a smaller reporting company)Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x As ofJanuary 10, 2011, there were 5,891,000shares of Common Stock, par value $0.0001 per share, outstanding. CIGLARETTE, INC. Pages Part I FINANCIAL INFORMATION Item 1. Financial Statements. 1 Balance Sheets at November 30, 2010 (Unaudited) and February 28, 2010 F-1 Statements of Operations for the Three and Nine months Ended November 30, 2010 and for the Period from December 23, 2009 (Inception) through November 30, 2010 (Unaudited) F-2 Statement of Stockholders’ Equity for the Period from December 23, 2009 (Inception) through November 30, 2010 (Unaudited) F-3 Statements of Cash Flows for the Nine months Ended November 30, 2010 and for the Period from December 23, 2009 (Inception) through November 30, 2010 (Unaudited) F-3 Notes to Financial Statements (Unaudited) F-5 to F-10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 2 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 8 Item 4. Controls and Procedures. 8 Part II OTHER INFORMATION Item 1. Legal Proceedings 9 Item 1A. Risk Factors 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3. Defaults Upon Senior Securities 9 Item 4. (Removed and Reserved) 9 Item 5. Other Information 9 Item 6. Exhibits 9 Signatures 10 Item 1. Financial Statements. CIGLARETTE, INC. (A DEVELOPMENT STAGE COMPANY) November 30, 2010 INDEX TO FINANCIAL STATEMENTS Contents Page(s) Balance Sheets at November 30, 2010 (Unaudited) and February 28, 2010 F-1 Statements of Operations for the Three and Nine Months Ended November 30, 2010 and for the Period from December 23, 2009 (Inception) through November 30, 2010 (Unaudited) F-2 Statement of Stockholders’ Equity for the Period from December 23, 2009 (Inception) through November 30, 2010 (Unaudited) F-3 Statements of Cash Flows for the Nine Months Ended November 30, 2010 and for the Period from December 23, 2009 (Inception) through November 30, 2010 (Unaudited) F-4 Notes to the Financial Statements (Unaudited) F-5 to F-10 -1- CIGLARETTE, INC. (A development stage company) Balance Sheets November 30, February 28, (Unaudited) ASSETS CURRENT ASSETS: Cash $ $ Stock subscriptions receivable - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accrued expenses $ $ STOCKHOLDERS’ EQUITY: Preferred stock at $0.0001 par value; 100,000,000 shares authorized; none issued or outstanding - - Common stock at $0.0001 par value; 500,000,000 shares authorized; 5,891,000 and 5,601,000 shares issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to the financial statements F-1 CIGLARETTE, INC. (A development stage company) Statements of Operations (Unaudited) For the Three Months Ended November 30, 2010 For the Nine Months Ended November 30, 2010 For the Period form December 23, 2009 (Inception) through November 30, 2010 Revenues $
